Case 2:21-cv-02056-BAB Document 15                  Filed 08/20/21 Page 1 of 7 PageID #: 1266




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

MARCELYN POWELL                                                                            PLAINTIFF

vs.                                    Civil No. 2:21-cv-02056

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION

                                   MEMORANDUM OPINION

        Marcelyn Powell (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her applications for

for a period of disability, Disability Insurance Benefits (“DIB”), and Supplemental Security

Income (“SSI”) under Title II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed her disability applications on February 3, 2017. (Tr. 15). In

these applications, Plaintiff alleges being disabled due to back pain, obesity, “failed back

syndrome,” insomnia, anxiety, depression, and high blood pressure. (Tr. 290). Plaintiff alleges



1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 11. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
Case 2:21-cv-02056-BAB Document 15                Filed 08/20/21 Page 2 of 7 PageID #: 1267




an onset date of March 31, 2016. (Tr. 15). These applications were denied initially on January

23, 2019, and again upon reconsideration on April 9, 2019. Id.

       Plaintiff then requested an administrative hearing, and this hearing request was granted.

(Tr. 62-106). Plaintiff’s administrative hearing was held on February 4, 2020 in Fort Smith,

Arkansas. Id. Plaintiff, Plaintiff’s father, and Vocational Expert (“VE”) Katrina Davis-Mason

testified. Id. Plaintiff testified she was forty-three (43) years old, which is defined as a “younger

individual” under 20 C.F.R. § 404.1563(c) (2008), and she has a bachelor’s degree in business.

(Tr. 67-68).

       On August 18, 2020, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 12-33). The ALJ determined Plaintiff met the

insured status requirements of the Act through December 31, 2021. (Tr. 17, Finding 1). The ALJ

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since March 31,

2016, her alleged onset date. (Tr. 17, Finding 2). The ALJ determined Plaintiff had the following

severe impairments: spine disorders, essential hypertension, neurocognitive disorders, depressive

disorder, obesity, and failed back surgery. (Tr. 17-18, Finding 3). Despite being severe, the ALJ

also determined Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 18-20, Finding 4).

       In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 20-31, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 CFR 404.1567(a) and 416.967(a) except the claimant can occasionally climb

                                                 2
Case 2:21-cv-02056-BAB Document 15                Filed 08/20/21 Page 3 of 7 PageID #: 1268




       ramps and stairs but never climb ladders, ropes and scaffolds. She can occasionally
       balance, stoop, kneel, crouch and crawl. The claimant is able to perform work
       where interpersonal contact is incidental to the work performed; complexity of
       tasks is learned and performed by rote, few variables, little judgment; supervision
       required is simple, direct and concrete. The claimant will need to use a cane or
       walker on a frequent basis.

Id.

       The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 31, Finding 6). Based

upon her RFC, the ALJ determined Plaintiff did not retain the capacity to perform her PRW. Id.

The ALJ then considered whether Plaintiff retained the capacity to perform other work existing in

significant numbers in the national economy. (Tr. 32-33, Finding 10). Considering her RFC, age,

education, and work experience, the ALJ determined Plaintiff retained the capacity to perform the

following occupations existing in significant numbers in the national economy: (1) document

specialist (sedentary, unskilled) with approximately 200,000 such jobs in the nation; (2) touch up

screener (sedentary, unskilled) with approximately 50,000 such jobs in the nation; and (3)

electronics worker (sedentary, unskilled) with approximately 40,000 such jobs in the nation. (Tr.

32).

       Because Plaintiff retained the capacity to perform this other work existing in significant

numbers in the national economy, the ALJ determined Plaintiff had not been under a disability, as

defined by the Act, from March 31, 2016 through the date of his decision or through August 18,

2020. (Tr. 33, Finding 11). Plaintiff requested the Appeals Council’s review of the ALJ

unfavorable disability determination. On January 26, 2021, the Appeals Council declined to

review the ALJ’s disability determination. (Tr. 1-6). On March 10, 2020, Plaintiff filed the present

appeal. ECF No. 1. The Parties consented to the jurisdiction of this Court on March 15, 2021.

ECF No. 7. This case is now ready for decision.


                                                 3
Case 2:21-cv-02056-BAB Document 15                Filed 08/20/21 Page 4 of 7 PageID #: 1269




2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).



                                                  4
Case 2:21-cv-02056-BAB Document 15                Filed 08/20/21 Page 5 of 7 PageID #: 1270




       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In her appeal brief, Plaintiff claims the ALJ’s mental and physical RFC determinations are

not supported by substantial evidence in the record. ECF No. 13. The SSA disputes these claims

and argues both determinations are supported by substantial evidence in the record. ECF No. 14.

The SSA claims this case should be affirmed. Id. The Court will address the issues of Plaintiff’s

mental RFC and physical RFC separately.

       A. Mental RFC Determination

       Plaintiff claims the ALJ did not properly address her mental limitations when he assessed

her RFC. ECF No. 14 at 7-10. In making this argument, Plaintiff claims she suffers from memory

loss and cognitive issues that cause her to be unable to work. Plaintiff, however, cites no

supporting medical evidence or opinion evidence to support those claims. See ECF No. 13.

                                                 5
Case 2:21-cv-02056-BAB Document 15                Filed 08/20/21 Page 6 of 7 PageID #: 1271




        Upon a careful review of the record, the longitudinal medical evidence showed Plaintiff

had intact cognition, concentration, attention span, and recent and remote memory. (Tr. 418, 423,

432, 438, 447, 467, 466, 472, 705). Records from Plaintiff’s treating physician likewise support

the ALJ’s mental RFC finding and refute Plaintiff’s claim of marked limitations. See McNamara

v. Astrue, 590 F.3d 607, 612 (8th Cir. 2010) (holding the claimant had the burden to prove work-

related limitations not included in the RFC finding). Thus, the Court cannot find a basis for

reversal on this issue.

        B. Physical RFC Determination

        Plaintiff also claims the ALJ erred in assessing her physical RFC. ECF No. 13 at 1-5.

Plaintiff claims that, due to her physical impairment, she is unable to engage in gainful activity on

a day-in and day-out basis. Id. Upon review of the record in this case, however, the Court finds

substantial evidence to support the ALJ’s physical RFC determination.

        Indeed, the ALJ found Plaintiff’s RFC included the limitation that Plaintiff could perform

a limited range of sedentary work and “will need to use a cane or walker on a frequent basis.” (Tr.

20-31, Finding 5). Such a finding is supported by the records in this case. In April of 2016,

Plaintiff was found to have a slow gait and used a cane but had no neurological deficits. (Tr. 21,

476). In July, September, and October of 2016, Plaintiff’s extremities exam was normal, Plaintiff

had no neurological deficits, and Plaintiff required the use of a cane. (Tr. 466, 469, 472).

        In August of 2017, Plaintiff had a slow gait, diffuse severe lumbar tenderness, a normal

range of motion, normal muscle strength, and no neurological deficits. (Tr. 22, 570). In April of

2018, musculoskeletal and neurological exams were normal. (Tr. 589). In February, April, May,

and June of 2020, cervical and thoracic exams were normal, Plaintiff used a cane for support, and

a lumbar examination showed some pain, tenderness to palpitation, and a reduced range of motion.

                                                 6
Case 2:21-cv-02056-BAB Document 15                Filed 08/20/21 Page 7 of 7 PageID #: 1272




(Tr. 27, 1171-1172, 1176-1177, 1180-1181, 1185-1186). The ALJ properly relied on the totality

of these medical records to determine Plaintiff’s RFC, and the Court finds Plaintiff has offered no

basis for reversal on this issue. See, e.g., Despain v. Berryhill, 926 F.3d 1024, 1028 (8th Cir. 2019)

(affirming the ALJ’s evaluation of the claimant’s RFC where it was supported by a thorough

evaluation of Plaintiff’s medical records, daily activities, and other evidence in the record).

4.     Conclusion:

       Based on the foregoing, the undersigned finds the ALJ’s disability determination is

supported by substantial evidence in the record and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 20th day of August 2021.

                                                       /s/Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  7
